DETAILED ACTION
Claims 1 – 19 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Foree (US 20060222481) in view of Boyd et al. (US 20170076915; hereinafter Boyd).

claim 1, Foree teaches a contactless temperature sensor for measuring a temperature of a workpiece, comprising: 
a [holder] (susceptor 42; see figs. 2 and 3), comprising: 
a top surface and a bottom surface (see at least figs. 2 and 3 showing such top and bottom surfaces); and 
a conduit passing from the bottom surface to the top surface (at least 103/105/96; see [0055]; see fig. 3 showing this conduit passes from the bottom to the top of the susceptor), wherein the conduit comprises a first portion extending upward from the bottom surface (at least 103; see fig. 3) and a second portion extending downward from the top surface (at least 105/96; see fig. 3; [0055-59]), wherein the first portion and the second portion meet at a transition region (the transition region is the region at the end of passage 103 transitioning into grooves/passages 105/96; see fig. 3); 
a gas tube (74; see fig, 3; [0055]), disposed in the first portion (see fig. 3 showing that tube 74 carrying gas flow 111 is disposed in the opening recesses for 103; [0055] “The cushion gas flows through the arms 74 of the spider assembly, as depicted by arrows 111, into passages 103 opening at the bottom surface of the lower section 80”), wherein the second portion has a minimum diameter such that the gas tube cannot enter the second portion (see fig. 3 showing that the openings in the bottom of element 80 have a width/diameter restriction at the top such that the gas lines 74 cannot enter the second portion including areas 105/96); and 
a thermocouple (72) affixed to the [holder] (see fig. 2 showing such affixation; see also fig. 3 showing a location for such placement).
Foree does not directly and specifically state that the wafer holding device is a puck (teaching a susceptor which is a structure often interrelated with pucks).

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the substrate/wafer holding susceptor of Foree with the specific knowledge of using the substrate/wafer holding puck of Boyd. This is because such a gas flow through a wafer/substrate holding device such as a puck allows for maintain proper thermal levels and keep the back of a workpiece uncontaminated. This is important in order to provide a high quality treatment of the workpiece.

Regarding claim 2, Foree lacks direct and specific statement that an opening is created in a side of the puck, located between the top surface and the bottom surface, and the thermocouple is disposed in the opening.
However, Foree does disclose an opening in the bottom of the susceptor (“thermocouple cavity” 104) for receiving the thermocouple (see fig. 2; [0063]) between the top and bottom surface (see fig. 3 showing such location).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the bottom opening of Foree with a side mount style opening.  This is because one of ordinary skill in the art would have expected inserting the thermocouple from the side to be one of several straightforward ways (top/bottom/side) of inserting the thermocouple to be placed at a desired location because having the thermocouple in a location for measuring the temperature of the device/substrate is the desired result. 

claim 3, Foree lacks direct and specific statement that the thermocouple is affixed to the bottom surface of the puck.
However, Foree does disclose an opening in the bottom of the susceptor (“thermocouple cavity” 104) for receiving the thermocouple (see fig. 2; [0063]) between the top and bottom surface (see fig. 3 showing such location).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the bottom opening of Foree with a bottom mount style affixation.  This is because one of ordinary skill in the art would have expected affixing to the bottom of the support to be one of several straightforward ways (on the bottom/side/inside) of placing the thermocouple at a desired location because having the thermocouple in a location for measuring the temperature of the device/substrate is the desired result. 

Regarding claim 4, Foree teaches that the first portion comprises a hollow cylinder (see fig. 3 showing this hollow cylinder where the gas tube 74 is inserted therein).

Regarding claim 5, Foree teaches that the second portion comprises a hollow cylinder having a smaller diameter than a diameter of the first portion (see fig. 3 showing this smaller diameter hollow cylinder directly above where the gas tube 74 is inserted in the lower and larger hollow cylinder).

claim 6, Foree lacks direct and specific statement that the second portion comprises a tapered bore, wherein a diameter at the top surface is larger than a diameter at the transition region.
However, Foree does disclose a stepped bore with a top (formed by element 80 directly above element 214; see fig. 3) and lower portion (portion shown around the end of gas line arm 74; see fig. 3) as well as a tapered bore (see tapered bore of element 76 in fig. 3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the stepped opening/bore of Foree with a taper as shown in the hub of Foree.  This is because one of ordinary skill in the art would have expected a tapered bore of several straightforward ways (tapered/stepped/stopper ring) of placing the end of the gas tube at a stopped and desired location because having the gas tube affixed in a particular location (at the entrance to the bore; see fig. 3 of Foree) is the desired result. 

Regarding claim 7, Foree teaches that the second portion comprises a hollow cylinder (see figs. 3 and 4A/B showing such hollow cylinder).
Foree lacks direct and specific statement that the first portion comprises a tapered bore, wherein a diameter at the bottom surface is larger than a diameter at the transition region.
However, Foree does disclose a stepped bore with a top (formed by element 80 directly above element 214; see fig. 3) and lower portion (portion shown around the end of gas line arm 74; see fig. 3) as well as a tapered bore (see tapered bore of element 76 in fig. 3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the stepped opening/bore of Foree with a taper as shown in the hub of Foree.  This is because one of ordinary skill in the art would have 

Regarding claim 8, Foree lacks direct and specific statement that the transition region is rounded or chamfered.
However, Foree does disclose a stepped bore with a top (formed by element 80 directly above element 214; see fig. 3) and lower portion (portion shown around the end of gas line arm 74; see fig. 3) which is snugly fit (see fig. 3).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the stepped opening/bore for insertion of a gas tube of Foree with a rounded or chamfered end of the gas tube for easier insertion.  This is because one of ordinary skill in the art would have expected a rounded or chamfered end of the gas tube to be one of several straightforward ways (tapering of the aperture; rounding/chamfering of the end; using an expanding element) of placing the end of the gas tube in the bore/hole/aperture. This is because such a rounding provides an easier insertion when the parts are assembled.

Regarding claim 9, Foree lacks direct and specific statement that an end of the gas tube is rounded so as to allow movement of the puck relative to the gas tube.

Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the stepped opening/bore for insertion of a gas tube of Foree with a rounded end of the gas tube for easier insertion.  This is because one of ordinary skill in the art would have expected a rounded end of the gas tube to be one of several straightforward ways (tapering of the aperture; rounding/chamfering of the end; using an expanding element) of placing the end of the gas tube in the bore/hole/aperture. This is because such a rounding provides an easier insertion when the parts are assembled.

Regarding claim 10, Foree lacks direct and specific statement that the thermocouple is affixed to the puck using a braze material or nanocopper paste.
Official notice is taken that attachment via brazing with a braze material (sometimes referenced has “hard solder”) is a conventional or well-known feature for attaching members to one another. 
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to attach the thermocouple and puck of Foree to one another by a braze material in order to ensure a secure and permanent structure.

Regarding claim 11, Foree teaches a system for measuring a temperature of a workpiece without contacting the workpiece, comprising: 
a [holder] (susceptor 42; see figs. 2 and 3), comprising: 

a conduit passing from the bottom surface to the top surface (at least 103/105/96; see [0055]; see fig. 3 showing this conduit passes from the bottom to the top of the susceptor), wherein the conduit comprises a first portion extending upward from the bottom surface (at least 103; see fig. 3) and a second portion extending downward from the top surface (at least 105/96; see fig. 3; [0055-59]), wherein the first portion and the second portion meet at a transition region (the transition region is the region at the end of passage 103 transitioning into grooves/passages 105/96; see fig. 3); 
a gas tube (74; see fig, 3; [0055]), disposed in the first portion (see fig. 3 showing that tube 74 carrying gas flow 111 is disposed in the opening recesses for 103; [0055] “The cushion gas flows through the arms 74 of the spider assembly, as depicted by arrows 111, into passages 103 opening at the bottom surface of the lower section 80”), wherein the second portion has a minimum diameter such that the gas tube cannot enter the second portion (see fig. 3 showing that the openings in the bottom of element 80 have a width/diameter restriction at the top such that the gas lines 74 cannot enter the second portion including areas 105/96); 
a thermocouple (72) affixed to the [holder] (see fig. 2 showing such affixation; see also fig. 3 showing a location for such placement); and 
a gas source (37; see fig, 2) in communication with the gas tube (see fig, 2 showing the ), wherein gas flows through the gas tube and through the second portion (see figs. 2 and 3 showing this flow of the gas from the gas source; [0054]; see also [0055-59]) and forms a gas cushion (the gas referenced as “cushion gas” [0054]; abstract) between the top surface of the [holder] and a bottom surface of the workpiece (abstract; [0020] “A cushioning flow of gas is 
Foree does not directly and specifically state that the wafer holding device is a puck (teaching a susceptor which is a structure often interrelated with pucks).
However, Boyd teaches a substrate support having a puck (abstract; [0025]) with gas flow hole (abstract; see figs. 1 and 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the substrate/wafer holding susceptor of Foree with the specific knowledge of using the substrate/wafer holding puck of Boyd. This is because such a gas flow through a wafer/substrate holding device such as a puck allows for maintain proper thermal levels and keep the back of a workpiece uncontaminated. This is important in order to provide a high quality treatment of the workpiece.

Regarding claim 12, Foree lacks direct and specific statement that a diameter of the gas tube is such that the gas tube is compliant and deforms so as to maintain the gas cushion between the top surface of the puck and the bottom surface of the workpiece.
However, Foree does disclose that the system is configured for modularity and conformable to various workpieces ([0074]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the gas tubing of Foree with flexibility/compliant/deformable components such as the claimed gas tube.  This is it has been held that the provision of adjustability (here a compliant gas tube), where needed, involves routine skill in the art. see MPEP 2144.04 (V-D).

Regarding claim 13, Foree lacks direct and specific statement that a difference between a diameter of the gas tube and the first portion is such that the puck may be misaligned by at least 4 degrees.
However, Foree does disclose that the system is configured for modularity and conformable to various workpieces ([0074]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the gas tubing of Foree with flexibility in alignment for components such as the claimed gas tube and puck.  This is it has been held that the provision of adjustability (here a gas tube and puck alignment), where needed, involves routine skill in the art. see MPEP 2144.04 (V-D).

Regarding claim 14, Foree teaches that the gas tube comprises an offset 90 degree bend to ensure a vertical support portion under the puck (see fig. 3 in view of [0063] “Alternatively, a spider having tubes bent at sharp right angles may be employed”).

Regarding claim 15, Foree lacks teaching that the gas flows at a rate of between 0.06 and 5.0 sccm.
However, Foree does that the “the flow rate of the gas is controllable and variable from zero to a flow rate sufficient to apply an upwardly directed force to a wafer to levitate the wafer above the support surface of the susceptor” ([0074]) and that the flow rate may be up to the slm range ([0078]).


Regarding claim 16, Foree teaches a system for measuring a temperature of a workpiece without contacting the workpiece, comprising: 
a [holder] (susceptor 42; see figs. 2 and 3), comprising: 
a top surface and a bottom surface (see at least figs. 2 and 3 showing such top and bottom surfaces); and 
conduit passing from the bottom surface to the top surface (at least 103/105/96; see [0055]; see fig. 3 showing this conduit passes from the bottom to the top of the susceptor); 
a gas tube (74; see fig, 3; [0055]), disposed in the conduit (see fig. 3 showing that tube 74 carrying gas flow 111 is disposed in the opening recesses for 103; [0055] “The cushion gas flows through the arms 74 of the spider assembly, as depicted by arrows 111, into passages 103 opening at the bottom surface of the lower section 80”); 
a thermocouple (72) affixed to the [holder] (see fig. 2 showing such affixation; see also fig. 3 showing a location for such placement); and 
a gas cushion (the gas referenced as “cushion gas” [0054]; abstract) disposed between the top surface of the holder and a bottom surface of the workpiece (abstract; [0020] “A cushioning 
Foree does not directly and specifically state that the wafer holding device is a puck (teaching a susceptor which is a structure often interrelated with pucks).
However, Boyd teaches a substrate support having a puck (abstract; [0025]) with gas flow hole (abstract; see figs. 1 and 2).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the substrate/wafer holding susceptor of Foree with the specific knowledge of using the substrate/wafer holding puck of Boyd. This is because such a gas flow through a wafer/substrate holding device such as a puck allows for maintain proper thermal levels and keep the back of a workpiece uncontaminated. This is important in order to provide a high quality treatment of the workpiece.

Regarding claim 17, Foree teaches that the gas cushion supports the workpiece such that the workpiece does not contact the puck ([0074] “the flow rate of the gas is controllable and variable from zero to a flow rate sufficient to apply an upwardly directed force to a wafer to levitate the wafer above the support surface of the susceptor”).

Regarding claim 18, Foree teaches that the gas cushion provides thermal conduction between the workpiece and the puck ([0014] teaches that the gas flow system maintains the desired thermal properties).

claim 19, Foree teaches that the gas cushion creates a separation between the bottom surface of the workpiece and the top surface of the puck ([0074] “the flow rate of the gas is controllable and variable from zero to a flow rate sufficient to apply an upwardly directed force to a wafer to levitate the wafer above the support surface of the susceptor”). 
Foree lacks direct and specific teaching that the distance is of between 10 pm and 100 pm.
However, Foree does that the “the flow rate of the gas is controllable and variable from zero to a flow rate sufficient to apply an upwardly directed force to a wafer to levitate the wafer above the support surface of the susceptor” ([0074] emphasis added).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the levitation height to a design desired range.  This is it has been held that where the general conditions of a claim are disclosed in the prior art (levitating the workpiece/wafer above the top surface via the gas flow), discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855